506 S.W.2d 727 (1974)
Melvin R. HASSELL and Ted Sherer, Jr., Appellants,
v.
NEW ENGLAND MUTUAL LIFE INSURANCE COMPANY et al., Appellees.
No. 5317.
Court of Civil Appeals of Texas, Waco.
February 14, 1974.
Rehearing Denied March 21, 1974.
Paul H. Stanford, Dallas, for appellants.
Strasburger, Price, Kelton, Martin & Unis, Julian M. Joplin, Dallas, for appellees.

OPINION
McDONALD, Chief Justice.
This is an appeal by plaintiffs from summary judgment they take nothing in suit for damages against defendant for alleged interference with the business relationship between plaintiffs and a client.
Plaintiffs appeal on one point contending the court erred in rendering summary judgment "since appellee is liable for the wrongful acts of Robert J. Lankford * * committed while he was acting within the scope of his authority; and for the additional reason that Lankford conspired with an officer and employee of appellee to accomplish such wrongful act."
The judgment recites among other matters that the trial court considered the depositions on file. No depositions have been brought forward as a part of the record on appeal, which is plaintiffs' (appellants) burden.
We cannot decide from the incomplete record before us that the judgment is erroneous. It is presumed the omitted depositions establish the correctness of the judgment. Alexander v. Bank of American National Trust and Savings Assn., Tex.Civ.App., Er.Ref., 401 S.W.2d *728 688; Wood v. Indiana Lumbermen's Mut. Ins. Co., Tex.Civ.App., NRE, 477 S.W.2d 657.
Appellants' point is overruled.
Affirmed.